Citation Nr: 0009427	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-14 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensable disability evaluation for 
residuals of a mandible fracture.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to December 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefit sought on appeal.  

The Board initially notes that during a hearing held at the 
RO in Los Angeles, California in June 1999, the veteran and 
his representative raised a claim for secondary service 
connection for individual teeth which they claim have been 
irreparably damaged as a result of the veteran's mandible 
fracture.  This matter was not prepared for appellate review, 
and as such it is referred to the RO for clarification and 
appropriate action.  


FINDING OF FACT

The service-connected residuals of the veteran's mandible 
fracture are currently asymptomatic and are not productive of 
displacement, nonunion of the mandible, or limitation of 
motion of the temporomandibular articulation. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a mandible fracture have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to a compensable evaluation for the residuals of a 
mandible fracture to reflect more accurately the severity of 
the veteran's symptomatology.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased evaluation.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Based on the 
veteran's contention, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of this appeal. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was established and a 
noncompensable disability 

evaluation was assigned for residuals of a mandible fracture 
in a March 1970 rating decision.  The RO most recently 
continued the veteran's noncompensable disability evaluation 
by rating decision dated in December 1997.  The veteran filed 
a notice of disagreement in December 1997 and a substantive 
appeal in September 1998, giving rise to the current appeal.  

In a December 1997 rating decision, the RO continued the 
veteran's noncompensable disability evaluation for residuals 
of a mandible fracture pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (1999).  Under Diagnostic Code 9904 
malunion of the mandible with slight displacement is 
noncompensable.  A 10 percent evaluation is warranted with 
moderate displacement and a 20 percent rating is permitted 
when the displacement is severe.  The note to DC 9904 
indicates that the degree of displacement is dependent upon 
the degree of motion and relative loss of masticatory 
function.
 
In evaluating this appeal, the Board has also considered 
Diagnostic Codes 9903 and 9905.  The veteran's disability due 
to residuals of a mandibular fracture can also be evaluated 
under 38 C.F.R. § 4.150, Diagnostic Code 9903 which sets 
forth the criteria for evaluations of nonunion of the 
mandible.  Moderate impairment of motion or the relative loss 
of masticatory function warrants a 10 percent evaluation. A 
30 percent evaluation requires severe disability.  The note 
to DC 9903 indicates that the severity of the evaluation is 
dependent upon the degree of motion and relative loss of 
masticatory function.  Under DC 9905, the residuals of a 
mandibular fracture may also be evaluated based on limitation 
of motion of the temporomandibular articulation.  Inter-
incisal range from 31 to 40 millimeters (mm.) or range of 
lateral excursion from 0 to 4 mm. warrants a 10 percent 
evaluation.  A 20 percent evaluation is assignable for inter-
incisal range from 21 to 30 mm.  A 30 percent evaluation is 
warranted for inter-incisal range of 11 to 20 mm and a higher 
40 percent disability evaluation is appropriate for inter-
incisal range of 0 to 10 mm.  


The pertinent evidence of record shows the following.  The 
veteran was afforded a VA dental examination in July 1998.  
At that time, the veteran was not shown to have any 
functional impairment due to the loss of motion or loss of 
masticatory function.  The veteran was described as having 
normal function.  Additionally, in terms of limitation of 
inter-incisal range of motion and lateral excursion, the 
veteran was shown to have normal lateral excursions.  The 
veteran was noted to have some bone loss in the area of tooth 
number 29, possibly due to the mandible fracture.  

During a June 1999 hearing held at the RO in Los Angeles, 
California, the veteran testified that he has infrequent 
locking of the jaw associated with pain.  He also testified 
that he has occasional difficulty swallowing, but that by 
taking smaller bites and smaller drinks, he avoids this 
problem.  The veteran primarily testified that he has 
difficulty chewing due to having sensitive teeth and that he 
has frequent problems with losing his teeth and with his 
teeth breaking. 

Based on a careful review of the record, there is no evidence 
to reflect that the veteran currently has any displacement of 
the mandible, nonunion of the mandible or loss of inter-
incisal motion, so as to warrant a compensable evaluation 
under either DC 9903, 9904 or 9905.  The Board also finds 
that there is no other applicable diagnostic code or criteria 
analogous to residuals of fractures of the mandible under 
which a compensable evaluation is warranted in this case.  
Accordingly, the Board concludes that the veteran's current 
disability picture is more nearly approximated by the 
currently assigned noncompensable evaluation under DC 9904. 

In making this determination, the Board has also considered 
whether a compensable evaluation may be warranted on the 
basis of functional impairment and effects of painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.55;  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in this case, there is no medical 
evidence that the veteran has pain as a residual of his 
mandibular fracture.  

In conclusion, the evidence of record is not in equipoise, 
warranting a compensable evaluation, and the provisions of 38 
U.S.C.A. § 5107 regarding reasonable doubt are not 
applicable.  As such, the veteran's appeal must be denied.



ORDER

Entitlement to a compensable disability evaluation for 
residuals of a mandible fracture is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

